Citation Nr: 0818798	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).  In the decision, the RO granted service 
connection for type II diabetes mellitus, and assigned a 20 
percent initial disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required before the issue on appeal may be resolved.  The 
report of a disability evaluation examination conducted on 
behalf of the VA in September 2005 reflects that the veteran 
stated that on average he saw a doctor once a month for his 
diabetes.  It was also reported that he had a history of 
diabetic ketoacidosis, and had been hospitalized an average 
of once a year.  

Significantly, however, these treatment records have not been 
presented or secured.  Ongoing monthly treatment records 
pertaining to diabetes mellitus would unquestionably be 
relevant to the claim for a higher rating.  The Board notes 
that although the veteran's hospitalization records would 
apparently predate the veteran's claim, they would 
nevertheless be relevant as the rating is to be based on 
consideration of the full history of the disorder.  

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  Under 38 
C.F.R. § 4.122, Diagnostic Code 7913 (Diabetes Mellitus), 
factors contemplated for the assignment of a 40 percent 
rating include the use of insulin, restricted diet, and 
regulation of activities.  A note from the veteran's treating 
physician dated in April 2005 indicates that the veteran has 
"limitation in his physical activity."  However, the report 
of an examination conducted on behalf of the VA in September 
2005 indicates that "The diabetes does not cause any 
restriction of activities."  Neither the note from the 
private physician, nor the VA examination report contains any 
further explanation.  In addition, the VA examination report 
was prepared without review of the veteran's treatment 
records.  Therefore, a new examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate 
efforts to obtain the veteran's treatment 
records pertaining to diabetes mellitus, 
including his monthly doctor visits and 
the records from his past 
hospitalizations for episodes of 
ketoacidosis, as reported during the 
September 2005 VA examination.  

2.  After the above development is 
complete and the records are obtained, 
to the extent available, schedule the 
veteran for an appropriate VA 
examination to ascertain the severity 
of his service-connected diabetes 
mellitus, to include any and all 
manifestations of the diabetes 
mellitus.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should also specifically 
comment on whether the veteran's 
diabetes results in any regulation of 
activities, whether ketoacidosis or 
hypoglycemia is objectively confirmed, 
whether the veteran's diabetes mellitus 
has resulted in hospitalization or 
frequent follow-up appointments, and 
whether there are any complications.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

